DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed November 09, 2021.  Claims 1-18 remain pending in the application. Applicant has labeled claims 1 and 7 as “Currently Amended” however, the claims do not have any amendments indicated by strikethrough or underlining.
No claims are currently amended.  
Claim 19 has been canceled.
No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS, filed November 09, 2021, with respect to claims 1-18 rejected under 35 USC § 103(a) as being unpatentable over Jakobsson (WO 2017/157471 A1), have been fully considered, but they are not persuasive. The examiner has thoroughly reviewed the applicant’s arguments, however, firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.
	The applicant is reminded that the examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended.


(1) Applicant’s arguments:
“First, a LO signal generation unit suppling a unique LO signal to each of several radio units fails to teach or suggest "configuring different local frequencies of a plurality of local oscillators respectively in the plurality of receiver branches." Indeed, page 7 of the Office Action concedes that Jakobsson fails to disclose “a plurality of local oscillators." Instead, the Office Action asserts that the LO generation unit of Jakobsson can include "a plurality of phase-locked loops or other type of synthesizer which would include local oscillators." Even if Jakobsson teaches a LO signal generation unit including several local oscillators (which Applicant does not concede), Jakobsson would then describe local oscillators suppling unique LO signals but fails to teach or suggest configuring local frequencies at each of the local oscillators,” (see REMARKS, page 8, lines 7-16).

Examiner’s response:
Although Jakobsson may not explicitly disclose a plurality of local oscillators, Jakobsson discloses in paragraph [0026], “The LO signal generation unit 20 may e.g. comprise a plurality of phase-locked loops (PLLs), or other type of synthesizers, each responsible for generating one of the LO signals. Furthermore, the LO signal generation unit is configured to supply a unique LO signal of the plurality of LO signals LOa-d to each radio unit of the plurality of radio units.”
One of ordinary skill in the art would know a Phase-locked loop (PLL) generally comprises a variable frequency oscillator. As defined in Wikipedia, “A phase-locked loop or phase lock loop (PLL) is a control system that generates an output signal whose phase is related to the phase of an input signal. 

    PNG
    media_image1.png
    130
    220
    media_image1.png
    Greyscale


	Therefore, one of ordinary skill in the art would know that the LO signal generation unit 20 which comprises a plurality of phase-locked loops thus comprises a plurality of local oscillators.
	As for “configuring local frequencies at each of the local oscillators”, FIG. 2 illustrates, “illustrates how the frequencies fLOa-fLOd can be selected to coincide with the sub carrier frequencies (at RF), whereby the spacing between any two of the distinct frequencies fLOa-fLOd  is an integer multiple of the grid spacing d. Such a frequency selection also ensures that the frequency grid of the OFDM symbol is aligned with DC, or 0 Hz, at baseband, which simplifies baseband processing. In FIG. 2, adjacent LO frequencies are only separated by a single d. However, any integer multiple of d may be used in other applications.”
	Therefore, Jakobsson discloses “configuring different local frequencies of a plurality of local oscillators” as recited in claims 1, 7, and 13.

(2) Applicant’s arguments:
“Second, Jakobsson is silent regarding how the unique LO signals are determined. Therefore, even if Jakobsson teaches configuring local frequencies of a plurality of local oscillators (which Applicant does not concede), Jakobsson fails to teach or suggest configuring the local frequencies based on a carrier frequency of the RF signal. Page 3 of the Office Action asserts that down-conversion mixers 220a-

	Examiner’s response:
As disclosed in paragraph [0034] of Jakobsson the LO signal generation unit is configured to generate the plurality of LO signals LOa-d at distinct frequencies fLOa-fLOd.
Paragraph [0035] discloses, “the communication circuit 10 is configured to be used in a radio communications system having an associated frequency grid with a grid spacing d, wherein the spacing between any two of the distinct frequencies fLOa-fLOd an integer multiple of the grid spacing d. For example, an LTE system utilizes orthogonal frequency-division multiplexing (OFDM) signals, using a number of equally spaced sub carriers. In such a case, there is a frequency grid defined by the frequency positions of the sub carriers. The grid spacing d is a frequency distance between two adjacent OFDM subcarriers. This is illustrated in FIG. 2, illustrating an OFDM signal (in the frequency domain) with a number of sub carriers separated a distance d apart. FIG. 2 also illustrates how the frequencies fLOa-fLOd can be selected to coincide with the sub carrier frequencies (at RF), whereby the spacing between any two of the distinct frequencies fLOa-fLOd is an integer multiple of the grid spacing d. Such a frequency selection also ensures that the frequency grid of the OFDM symbol is aligned with DC, or 0 Hz, at baseband, which simplifies baseband processing. In FIG. 2, adjacent LO frequencies are only separated by a single d. However, any integer multiple of d may be used in other applications.”
Thus, Jakobsson discloses “configuring different local frequencies of a plurality of local oscillators …based on a carrier frequency of the RF signal” as recited in claims 1, 7, and 13.


(3) Applicant’s arguments:
“Specifically, Claim 2 recites that "the different local frequencies of the plurality of local oscillators are configured such that the DC offsets are positioned respectively at a center of different subcarriers of a carrier carrying the RF signal." Claims 8 and 14 recite similar features. Page 8 of the Office Action asserts that page 12 lines 14-26 of Jakobsson teaches these features. While the cited passage of Jakobsson states that the "radio unit 15a has an operational band B-a, in which it is capable of operating, in the RF domain centered at fLoa," the cited passage fails to teach or suggest that a local frequency is configured such that the DC offset is positioned at a center of a subcarrier of a carrier carrying the RF signal,” (see REMARKS, page 10, lines 7-15).
	
	Examiner’s response:
Jakobsson discloses the method of claim 1, wherein the different local frequencies of the plurality of local oscillators are configured such that the DC offsets are positioned respectively at a center of different subcarriers of a carrier carrying the RF signal.

    PNG
    media_image2.png
    285
    731
    media_image2.png
    Greyscale

Jakobsson discloses in FIG. 7 above and on page 12, lines 14-26, “The BW increase described above is illustrated in FIG. 7. In FIG. 7, the LO signals LOa-d are illustrated as arrows located at the respective LO frequencies fLOa-fLOd. The radio unit 15a has an operational band B-a, in which it is capable of operating, in the RF domain centered at fLOa. The radio unit 15b has an operational band B-b, in which it is capable of operating, in the RF domain centered at fLOb. The radio unit 15c has an operational band B-c, in which it is capable of operating, in the RF domain centered at fLOc. The radio unit 15d has an 
Thus, Jakobsson discloses the method of claim 1, wherein the different local frequencies of the plurality of local oscillators are configured such that the DC offsets are positioned respectively at a center of different subcarriers of a carrier carrying the RF signal.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (WO 2017/157471 A1).
	Regarding claim 1: 
Jakobsson discloses a method implemented in a massive multi-input multi-output (“MIMO”) system, the massive MIMO system comprising a plurality of receiver branches, the method comprising: 
receiving a radio frequency (“RF”) signal in the plurality of receive branches (see Jakobsson, FIG. 1, radio units 15a-15d
configuring different local frequencies respectively in the plurality of receiver branches (see Jakobsson, FIG. 1, radio units 15a-15d and page 4, lines 25-30: “Furthermore, the LO signal generation unit is configured to supply a unique LO signal of the plurality of LO signals LOa-d to each radio unit of the plurality of radio units. For simple notation, the LO signal LOa is supplied to the radio unit 15a, the LO signal LOb is supplied to the radio unit 15b, the LO signal LOc is supplied to the radio unit 15c, and the LO signal LOd is supplied to the radio unit 15d.”) based on a carrier frequency of the RF signal (see Jakobsson, FIG. 5, 220a-d) to enable direct current (“DC”) offsets in the plurality of receiver branches to be distinguishable from each other in frequency (see Jakobsson, page 14, lines 14-24: “A direct conversion receiver unit adds a DC-offset to a received signal. The DC-offset could be removed by averaging in the time domain (e.g. using a high-pass filter) or after the FFT if the LO signal is placed on the FFT grid. In a steady state it will be possible to suppress the DC-offset to level that will not influence the system performance. However, in practice, the receiver units will need to vary their gains, e.g. due to blocking interferers. Such varying of the gains may cause a modification of the DC offset as well. The suppression of the new DC-offset will take some time converge. During that time it could result in that the FFT bin on DC-frequency cannot be decoded. By adding a small staggering offset to the LO for each receiver unit, or for each RF ASIC, for example multiples of 15 kHz for 3GPP LTE system, it will result in that different FFT bins will be effaced from the DC-offset in different receiver units.”).

Jakobsson does not specifically disclose “a plurality of local oscillators.”
However, Jakobsson discloses a local oscillator (LO) generation unit which may comprise a plurality of phase-locked loops or other type of synthesizers which would include local oscillators (see Jakobsson, page 4, lines 23-30, “Furthermore, the communication circuit 10 comprises a local oscillator (LO) signal generation unit 20 arranged to generate a plurality of LO signals LOa-d. The LO signal generation unit 20 may e.g. comprise a plurality of phase-locked loops (PLLs), or other type of synthesizers, each responsible for generating one of the LO signals. Furthermore, the LO signal generation unit is configured to supply a unique LO signal of the plurality of LO signals LOa-d to each radio unit of the plurality of radio units. For simple notation, the LO signal LOa is supplied to the radio unit 15a, the LO signal LOb is supplied to the radio unit 15b, the LO signal LOc is supplied to the radio unit 15c, and the LO signal LOd is supplied to the radio unit 15d.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a plurality of local oscillators thus allowing precise frequency generation.

	Regarding claim 2: 
Jakobsson discloses the method of claim 1, wherein the different local frequencies of the plurality of local oscillators are configured such that the DC offsets are positioned respectively at a center of different subcarriers of a carrier carrying the RF signal (see Jakobsson, page 12, lines 14-26).

	Regarding claim 3: 
Jakobsson discloses the method of claim 1, wherein the different local frequencies of the plurality of local oscillators are configured to be different from the carrier frequency by (N+0.5) multiple of a subcarrier spacing, wherein N is a natural number (see Jakobsson, page 6, lines 5-19). 

	Regarding claim 4: 
Jakobsson discloses the method of claim 1, further comprising: 
converting, in each of the receiver branches, the RF signal into an analog baseband signal using the corresponding local oscillator, such that the analog baseband signals in the plurality of receiver see Jakobsson, FIG. 5); and 
converting, in each of the receiver branches, the analog baseband signal into a digital baseband signal such that the digital baseband signals are aligned with each other in frequency (see Jakobsson, FIG. 5).

	Regarding claim 5: 
Jakobsson discloses the method of claim 4, wherein converting, in each of the receiver branches, the analog baseband signal into a digital baseband signal comprises: 
performing an analog-to-digital conversion on the analog baseband signal (see Jakobsson, FIG. 5); and 
mixing the converted baseband signal with a digital oscillation signal, wherein the digital oscillation signal has a frequency that is equal to a frequency difference between the local frequency of the local oscillator in the receiver branch and the carrier frequency (see Jakobsson, FIG. 5).

	Regarding claim 6: 
Jakobsson discloses the method of claim 4, further comprising: 
transforming  the digital baseband signals in time domain into subcarrier signals in frequency domain using Fast Fourier Transform (“FFT”) (see Jakobsson, page 9, lines 5-11); and 
forming a plurality of beam signals based on the subcarrier signals (see Jakobsson, page 9, lines 11-19).
	Regarding claim 7: 
Jakobsson discloses an apparatus in a massive MIMO system, the massive MIMO system comprising a plurality of receiver branches, the apparatus comprising: 
a processor (see Jakobsson, FIG. 1 BB processing unit 25); and 
a memory (see Jakobsson, FIG. 1 BB processing unit 25), having instructions stored therein that are executable by the processor to cause the apparatus to perform operations comprising: 
receiving a radio frequency (“RF”) signal in the plurality of receive branches (see Jakobsson, FIG. 1, radio units 15a-15d); and 
configuring different local frequencies of a plurality of local oscillators respectively in the plurality of receiver branches (see Jakobsson, FIG. 1, radio units 15a-15d and page 4, lines 25-30: “Furthermore, the LO signal generation unit is configured to supply a unique LO signal of the plurality of LO signals LOa-d to each radio unit of the plurality of radio units. For simple notation, the LO signal LOa is supplied to the radio unit 15a, the LO signal LOb is supplied to the radio unit 15b, the LO signal LOc is supplied to the radio unit 15c, and the LO signal LOd is supplied to the radio unit 15d.”) according to a carrier frequency of the RF signal (see Jakobsson, FIG. 5, 220a-d), to enable direct current (“DC”) offsets in the plurality of receiver branches to be distinguishable from each other in frequency (see Jakobsson, page 14, lines 14-24: “A direct conversion receiver unit adds a DC-offset to a received signal. The DC-offset could be removed by averaging in the time domain (e.g. using a high-pass filter) or after the FFT if the LO signal is placed on the FFT grid. In a steady state it will be possible to suppress the DC-offset to level that will not influence the system performance. However, in practice, the receiver units will need to vary their gains, e.g. due to blocking interferers. Such varying of the gains may cause a modification of the DC offset as well. The suppression of the new DC-offset will take some time converge. During that time it could result in that the FFT bin on DC-frequency cannot be decoded. By adding a small staggering offset to the LO for each receiver unit, or for each RF ASIC, for example multiples of 15 kHz for 3GPP LTE system, it will result in that different FFT bins will be effaced from the DC-offset in different receiver units.”).

Jakobsson does not specifically disclose “a plurality of local oscillators.”
However, Jakobsson discloses a local oscillator (LO) generation unit which may comprise a plurality of phase-locked loops or other type of synthesizers which would include local oscillators (see Jakobsson, page 4, lines 23-30, “Furthermore, the communication circuit 10 comprises a local oscillator (LO) signal generation unit 20 arranged to generate a plurality of LO signals LOa-d. The LO signal generation unit 20 may e.g. comprise a plurality of phase-locked loops (PLLs), or other type of synthesizers, each responsible for generating one of the LO signals. Furthermore, the LO signal generation unit is configured to supply a unique LO signal of the plurality of LO signals LOa-d to each radio unit of the plurality of radio units. For simple notation, the LO signal LOa is supplied to the radio unit 15a, the LO signal LOb is supplied to the radio unit 15b, the LO signal LOc is supplied to the radio unit 15c, and the LO signal LOd is supplied to the radio unit 15d.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a plurality of local oscillators thus allowing precise frequency generation.

	Regarding claim 8: 
Jakobsson discloses the apparatus of claim 7 wherein configuring the different local frequencies of the plurality of local oscillators comprises configuring the different local frequencies such that the DC offsets are positioned respectively at a center of different subcarriers of a carrier carrying the RF signal (see Jakobsson, page 12, lines 14-26).

	Regarding claim 9: 
see Jakobsson, page 6, lines 5-19).

	Regarding claim 10: 
Jakobsson discloses the apparatus of claim 7, the operations further comprising: 
converting, in each of the receiver branches, the RF signal into an analog baseband signal using the corresponding local oscillator such that the analog baseband signals in the plurality of receiver branches shift from each other in frequency by a difference between the local frequencies of the corresponding local oscillators (see Jakobsson, FIG. 5); and 
converting, in each of the receiver branches, the analog baseband signal into a digital baseband signal such that the digital baseband signals are aligned with each other in frequency (see Jakobsson, FIG. 5).

	Regarding claim 11: 
Jakobsson discloses the apparatus of claim 10, the operations further comprising: 
performing, in each of the receiver branches, an analog-to-digital conversion on the analog baseband signal (see Jakobsson, FIG. 5); and 
mixing, in each of the receiver branches, the converted baseband signal with a digital oscillation signal, wherein the digital oscillation signal has a frequency that is equal to a frequency difference between the local frequency of the local oscillator in the receiver branch and the carrier frequency (see Jakobsson, FIG. 5).

Regarding claim 12: 
Jakobsson discloses the apparatus of claim 7, the operations further comprising: 
transforming the digital baseband signals in time domain into subcarrier signals in frequency domain by means of Fast Fourier Transform (FFT) (see Jakobsson, page 9, lines 5-11); and 
forming a plurality of beam signals based on the subcarrier signals (see Jakobsson, page 9, lines 11-19).

	Regarding claim 13: 
Jakobsson discloses a massive multi-input multi-output (“MIMO”) system comprising: 
a plurality of receiver branches, each of which comprises an antenna configured to receive a radio frequency (“RF”) signal (see Jakobsson, FIG. 1, radio units 15a-15d); and 
a processor; and
a memory coupled to the processor and having istructions stored therein that are executable by the processor to cause the MIMO system to perform operations comprising:
configuring different local frequencies of a plurality of local oscillators respectively in the plurality of receiver branches (see Jakobsson, FIG. 1, radio units 15a-15d and page 4, lines 25-30: “Furthermore, the LO signal generation unit is configured to supply a unique LO signal of the plurality of LO signals LOa-d to each radio unit of the plurality of radio units. For simple notation, the LO signal LOa is supplied to the radio unit 15a, the LO signal LOb is supplied to the radio unit 15b, the LO signal LOc is supplied to the radio unit 15c, and the LO signal LOd is supplied to the radio unit 15d.”) according to a carrier frequency of the RF signal (see Jakobsson, FIG. 5, 220a-d) to enable direct current (“DC”) offsets in the plurality of receiver branches to be distinguishable from each other in frequency (see Jakobsson, page 14, lines 14-24: “A direct conversion receiver unit adds a DC-offset to a received signal. The DC-offset could be removed by averaging in the time domain (e.g. using a high-pass filter) or after the FFT if the LO signal is placed on the FFT grid. In a steady state it will be possible to suppress the DC-offset to level that will not influence the system performance. However, in practice, the receiver units will need to vary their gains, e.g. due to blocking interferers. Such varying of the gains may cause a modification of the DC offset as well. The suppression of the new DC-offset will take some time converge. During that time it could result in that the FFT bin on DC-frequency cannot be decoded. By adding a small staggering offset to the LO for each receiver unit, or for each RF ASIC, for example multiples of 15 kHz for 3GPP LTE system, it will result in that different FFT bins will be effaced from the DC-offset in different receiver units.”).

Jakobsson does not specifically disclose “a plurality of local oscillators.”
However, Jakobsson discloses a local oscillator (LO) generation unit which may comprise a plurality of phase-locked loops or other type of synthesizers which would include local oscillators (see Jakobsson, page 4, lines 23-30, “Furthermore, the communication circuit 10 comprises a local oscillator (LO) signal generation unit 20 arranged to generate a plurality of LO signals LOa-d. The LO signal generation unit 20 may e.g. comprise a plurality of phase-locked loops (PLLs), or other type of synthesizers, each responsible for generating one of the LO signals. Furthermore, the LO signal generation unit is configured to supply a unique LO signal of the plurality of LO signals LOa-d to each radio unit of the plurality of radio units. For simple notation, the LO signal LOa is supplied to the radio unit 15a, the LO signal LOb is supplied to the radio unit 15b, the LO signal LOc is supplied to the radio unit 15c, and the LO signal LOd is supplied to the radio unit 15d.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a plurality of local oscillators thus allowing precise frequency generation.


	Regarding claim 14: 
Jakobsson discloses the massive MIMO system of claim 13, wherein configuring the different local frequencies of the plurality of local oscillators comprises configuring the different local frequencies such that the DC offsets are positioned respectively at a center of different subcarriers of a carrier carrying the RF signal (see Jakobsson, page 12, lines 14-26).

	Regarding claim 15: 
Jakobsson discloses the massive MIMO system of claim 13 wherein the processor is configured to configure the different local frequencies of the plurality of local oscillators comprises configuring the different local frequencies to be different from the carrier frequency by (N+0.5) multiple of a subcarrier spacing, wherein N is a natural number (see Jakobsson, page 6, lines 5-19).

	Regarding claim 16: 
Jakobsson discloses the massive MIMO system of claim 13 wherein each of the plurality of receiver branch further comprises: 
a first converter configured to convert the RF signal into an analog baseband signal using the corresponding local oscillator, such that the analog baseband signals in the plurality of receiver branches shift from each other in frequency by a difference between the local frequencies of the corresponding local oscillators (see Jakobsson, FIG. 5); and 
a second converter configured to convert the analog baseband signal into a digital baseband signal, such that the digital baseband signals are aligned with each other in frequency (see Jakobsson, FIG. 5).

Regarding claim 17: 
Jakobsson discloses the massive MIMO system of claim 16 wherein the second converter comprises: 
an analog-to-digital converter configured to perform an analog-to-digital conversion on the analog baseband signal (see Jakobsson, FIG. 5); and 
a digital mixer configured to mix the converted baseband signal with a digital oscillation signal, wherein the digital oscillation signal has a frequency that is equal to a frequency difference between the local frequency of the local oscillator in the receiver branch and the carrier frequency (see Jakobsson, FIG. 5).

	Regarding claim 18: 
Jakobsson discloses the massive MIMO system of claim 16 further comprising: 
a Fast Fourier Transform (“FFT”) transformer configured to transform the digital baseband signals in time domain into subcarrier signals in frequency domain using the FFT (see Jakobsson, page 9, lines 5-11); and 
a beamformer configured to form a plurality of beam signals based on the subcarrier signals (see Jakobsson, page 9, lines 11-19).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA M MCKIE/Examiner, Art Unit 2631     

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631